Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed.
Independent claims 1 and 10 respectively directed to a device (i.e. resource management device) and a method for resource management in a telecommunication network wherein the telecommunication network providing for user equipment (UE)UEs.  The independent claims were amended to further define the claimed invention.  Specifically, independent claims 1 and 10 were similarly amended to show: “…providing a first UE with a first pool of radio resources that includes a first set of radio resources for cellular communication and a second pool of radio resources that includes a second set of radio resources for direct device-to-device communication; receiving a message from a the first UE indicating an actual usage of the second set of radio resources included in the second pool of radio resources; and based on the message indicating the actual usage of the second set of radio resources included in the second pool of radio resources, determining on receipt of a bearer setup message from the first UE for establishment of a connection to a second UE, the bearer setup message indicating missing radio resources for device-to-device communication, (i) whether to reconfigure the second pool of radio resources that includes the second set of radio resources and inform the first UE that the second pool of radio resources that includes the second set of radio resources is to be reconfigured and that the first UE should establish device-to-device communication using the second pool of radio resources that was reconfigured, or (ii) that the first UE should perform a connection establishment for cellular communication using the first set of radio resources of the first pool of radio resources, wherein to establish the device-to-device communication, the first UE selects a radio resource from the second pool of radio resources that was reconfigured.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Cho et al. (US 9,655,165), Fukuta et al. (US 2016/0374128) and Gao et al. (US 2014/0091483) taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20170086176 A1 - relates to a wireless communication system, and more particularly, to a method for transceiving a signal in a device-to-device communication and apparatus therefor.
US 20170041971 A1 - relates to a wireless communication system, and, more particularly, to a method and device for determining a resource for signal transmission in a wireless communication system supporting device-to-device communication (D2D communication).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413